                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 1/15/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :   19-CV-1578 (VEC)
 IN RE: NAVIDEA BIOPHARMACEUTICALS :
 LITIGATION                                                     :          ORDER
                                                                :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 15, 2020, a call was held between the Court and the parties in the

above-captioned cases;

        IT IS HEREBY ORDERED THAT:

        1.       No later than January 22, 2020, the parties must meet and confer for not less than

                 three hours on mutually acceptable electronic search terms that can be used to

                 narrow the production of documents from Defendant Goldberg’s email box. In

                 order to maximize the utility of the meet and confer, the parties must exchange

                 proposed search terms not later than 6:00 p.m., on January 17, 2020. If the parties

                 are unable to reach an agreement by midnight on January 22, 2020, they must

                 notify the Court not later than noon on January 23, 2020. The Court will refer

                 resolution of that dispute to Magistrate Judge Freeman.

        2.       The fact discovery deadline is extended to March 6, 2020.

        3.       The pretrial conference currently scheduled for February 7, 2020 is adjourned to

                 March 13, 2020 at 10:00 a.m. The parties’ joint pre-conference letter is due by

                 March 5, 2020.
SO ORDERED.
                               ________________________
Date: January 15, 2020            VALERIE CAPRONI
      New York, New York        United States District Judge




                           2
